Exhibit 10.1

OPTION AGREEMENT

This Option Agreement is made this 6th day of August, 2007, and is executed by
and between MAUI LAND & PINEAPPLE COMPANY, INC. (“MLP”) and ROBERT I. WEBBER
(“Optionee”).

RECITALS

MLP is the owner in fee simple of certain property at 300 Inu Road, bearing TMK
(2) 2-2-013:31 and described as Royal Patent 2204, Land Commission Award 8654,
Apana 1 to Kapaole, situated at Waiakoa, Kula, Maui, Hawaii, consisting of 3.367
acres, more or less  (the “Optioned Property”). MLP desires to grant to the
Optionee an option to purchase the Optioned Property, on all of the terms and
conditions hereof.

AGREEMENT

For valuable consideration, receipt of which by each party is hereby
acknowledged, the parties hereby agree as follows:

1              Grant of Option. MLP hereby grants to Optionee the exclusive
option to purchase the Optioned Property from the MLP, upon and subject to all
of the terms and conditions set forth in this agreement.

2              Option Consideration. As mutual consideration for the grant of
this option, MLP has made and Optionee has accepted an offer of employment.

3              Option Term. The term of this Option shall begin on the date
hereof and shall terminate upon the earlier of (a) July 30, 2010 or (b) the
termination of Optionee’s employment by MLP or by a subsidiary of MLP.

4              Option Exercise. This Option may be exercised at any time before
the termination of the Option Term (time being of the essence) by Optionee
giving written notice to MLP at its address set forth at the beginning of this
agreement, pursuant to the notice procedure set forth in Section 6 below. If
Optionee shall fail to timely exercise this Option in accordance with this
Section, then this Option shall expire and thereafter Optionee shall have no
further option, right or interest of any kind with respect to the Optioned
Property or the acquisition thereof.

5              Terms and Conditions. In the event this Option is exercised as
required above, the parties agree that MLP shall sell to Optionee and Optionee
shall purchase from MLP the Optioned Property in accordance with all the terms
and conditions contained in this Option Agreement:

(a) Purchase Price. The purchase price shall be the fair market value of the
Optioned Property at the date of exercise of the Option in its then-current
condition and use, less the discounts described below, payable in cash at
closing. The fair market value of the Optioned


--------------------------------------------------------------------------------


Property shall be determined by appraisal. Upon exercise of the Option, the
parties shall agree on and shall hire an appraiser to determine the fair market
value of the Optioned Property.

If the parties cannot agree upon an appraiser, either party can petition the
Circuit Court of the Second Circuit, State of Hawaii, for an order appointing a
neutral appraiser. The determination of fair market value by the appraiser shall
be final, and the expenses of the appraiser shall be split equally between the
parties.

The purchase price shall be the fair market value of the Optioned Property less
the following:

i.                  Three Percent (3%) of the fair market value;

ii.               The total amount of rent payments for the Optioned Property
made by Optionee during the period August 1, 2007 to Closing; and

iii.            The total amount paid by Optionee to improve the Optioned
Property (such as adding a heating system for the swimming pool), provided that
Optioner has granted prior written approval allowing Optionee to make such
improvement.

Optionee acknowledges that the reduction in sales price for rental lease
payments will become taxable income to the Optionee as an employee of the
company if this Option is exercised.  No real estate broker’s commissions shall
be paid for the sale to Optionee.

(b) Closing. The closing shall occur not earlier than the 30th day following
Optionee’s exercise of this Option as provided in Section 4 above and not later
than the 90th day following such exercise.  Closing shall be handled by First
American Title Company, Kahului Branch (“Escrow”).

(c) Title. At closing, MLP shall transfer to Optionee, by warranty deed, fee
simple marketable title to the Optioned Property together with all
appurtenances, easements and improvements, subject to no liens, encumbrances or
other matters except as referred to on Exhibit A hereto.

(d) Property sold “AS IS” and Without Representation. The conveyance of the
Optioned Property shall be “AS IS” and with all faults. It is Optionee’s sole
responsibility to exercise due diligence review of the Optioned Property prior
to exercising this Option.

(e) Prorations and Closing Costs. At closing, Escrow shall prorate real property
taxes and rents as of the closing date. If taxes for the current period are not
yet known, the proration shall be made upon a reasonable estimate and at the
request of either party, a cash adjustment shall be made between the parties at
such later date as the taxes shall become known.  At closing, Optionee shall pay
50% of Escrow’s fees, all recording fees (except for documents to clear MLP’s
title), Optionee’s own attorney’s fees, all costs associated with Optionee’s
financing (if any), 40% of the premium for “Hawaii standard” title insurance
policy, and all of the cost of ALTA and extended coverage endorsements for
Optionee’s owner’s title insurance policy, as may be requested by Optionee. MLP
shall pay 50% of Escrow’s fees, all of the cost of preparing the deed, the
Hawaii conveyance tax, the recording fees for documents to clear MLP’s title,
the amount of any tax withholding (FIRPTA and HARPTA), if any, and 60% of the
cost of a “Hawaii standard” policy of owner’s title insurance in favor of
Optionee.

2


--------------------------------------------------------------------------------


All other closing costs shall be allocated in the customary manner for Hawaii
real estate transactions. No brokerage commissions are payable in connection
with this transaction, and each party agrees to hold the other harmless from and
against any claim for commission or other similar compensation arising by reason
of services alleged to have been rendered to, or at the request of, such party.

(f) 1031 Exchange. Optionee acknowledges that MLP may sell the Optioned Property
by a 1031 Exchange, and Optionee agrees to cooperate with and take such steps as
may be required to effectuate MLP’s 1031 Exchange, at no cost to Optionee.

(g) Notifications. All offers, acceptances, and notices (including Optionee’s
notice of exercise of this Option) which are required or permitted to be given
or served hereunder shall be in writing and shall be sent by first class,
registered or certified mail, postage prepaid or by hand delivery or by
facsimile telecopier transmission (with a copy to be sent by first class mail),
addressed as provided at the beginning of this agreement. Any such address or
fax number may be changed from time to time by serving notice to all other
parties as above provided. Any offer, acceptance or notice shall be deemed to
have been given or served as of the date and time of actual delivery or actual
completion of facsimile telecopier transmission (evidenced by the confirmation
memo appearing on the confirmation copy produced by the sending parties
telecopier) or at the expiration of the second full day after the date of
mailing.

6              No Assignment. Optionee shall have no right to assign this
Agreement to any other person or entity.

7              Time Is Of The Essence. Time is of the essence hereof.

8              Eminent Domain. If any of the lands subject to this agreement
shall be condemned by paramount authority prior to Optionee’s exercise of this
option or prior to closing, such condemnation shall not affect or terminate this
Agreement, but in such event upon the Optionee’s exercise of this option, all
proceeds on account of such condemnation received by MLP shall be credited
against the total purchase price or if said proceeds shall not have been
received prior to closing, MLP shall assign, to Optionee at closing all rights
and claims with respect to said proceeds.

9              Survival of Warranties and Covenants. Where appropriate and
applicable, all covenants, conditions and agreements of the parties hereto shall
survive the closing of Optionee’s purchase of the Optioned Property.

10            Governing Law. This option shall be governed by and construed in
accordance with the laws of the State of Hawaii.

11            Modification and Amendment. This option may not be modified or
amended in any way whatsoever except by written instrument executed by MLP and
Optionee or their duly authorized agents or attorneys-in-fact.  No oral
modification, extension, waiver, or amendment shall be valid or effective. Any
waiver shall not be construed as further or continuing waiver.

3


--------------------------------------------------------------------------------


12            Entire Agreement. This option supersedes any and all oral or
written agreements or understandings now exiting with respect to the subject
matter hereof.

13            Attorney’s Fees. The party prevailing in any cause of action
brought before a court of law or equity to enforce the covenants and agreements
herein contained shall be entitled to collect, as a part of the judgment or
decision entered in its favor, all of its costs and expenses incurred in
connection with such action, including, without limiting the generality of the
foregoing, reasonable attorneys’ fees.

14            Successors. The terms and conditions of this option shall apply to
and bind the successors and assigns of MLP and Optionee.

15            Headings. All headings used in this Agreement are for convenience
only and are not to be construed as limiting in any manner the content of any
paragraph or particular provision.

16            Miscellaneous.

(a) All periods of time referred to in this agreement shall include all
Saturdays, Sundays and state or national holidays; provided that if the date of
the last day to perform any act or give any offer, acceptance or notice with
respect to this agreement shall fall on a Saturday, Sunday or state or national
holiday, such act or notice may be timely performed or given on the next
succeeding day which is not a Saturday, Sunday or state or national holiday.

(b) No party shall be deemed to be the drafter of this agreement; and in the
event this agreement is ever construed by a court of law, the court shall not
construe this agreement or any provision against any party as the drafter.

(c) The execution of this agreement or the exercise of any rights hereunder is
not intended and shall not be construed as creating a partnership or joint
venture between MLP and Optionee.

MAUI LAND & PINEAPPLE COMPANY, INC.

By

/S/ FRED W. RICKERT

 

 

Its   Vice President/ Treasurer

 

 

 

 

By

/S/ RANDALL H. ENDO

 

 

Its   Vice President/Community Dev.

 

 

 

 

“MLP”

 

 

 

 

 

/S/ ROBERT I. WEBBER

 

 

ROBERT I. WEBBER

 

 

 

 

 

“Optionee”

 

 

 

4


--------------------------------------------------------------------------------